Case 18-12635-LSS Doc 37 Filed 11/19/18 Page 1 of 2

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF DELAWARE
In re: : Chapter ll

DAVID’S BRIDAL, INC., : Case No. 18-12635

Debtor.

 

NOTICE OF APPEARANCE AND REQUEST FOR
NOTICES AND SERVICE OF PAPERS

PLEASE TAKE NOTICE that Kurtzman | Steady, LLC represents Goldenberg Group and
PREIT Services, LLC, as agent for PR North Dartmouth, LLC and PR Wyoming Valley Lirnited
Partnership, in the above-captioned Chapter ll case. The undersigned hereby enters his
appearance pursuant to §1109(b) of the Bankruptcy Code and F ederal Rule of Bankruptcy
Procedure 9010(b) and requests copies of all notices and pleadings pursuant to Bankruptcy Rules
9010 and 2002. All such notices should be addressed as follows:
Jeffrey Kurtzman, Esquire
KURTZMAN | STEADY, LLC
401 s. 2nd Street, suite 200
Philadelphia, PA 19147
Telephone: (215) 839-1222
Email: ktu“tzman@kurtzmansteadv.com
PLEASE TAKE FURTHER NOTICE that, pursuant to §1109(b) of the Bankruptcy Code,
the foregoing request includes not only notices and papers referred to in the Rules specified above,
but also includes, without limitation, notices of any application, complaint, demand, hearing,
motion, petition, pleading or request, whether formal or informal, written or oral, and whether

transferred or conveyed by mail, delivery, telephone, telegraph, telex or otherwise filed with regard

to the above case and proceedings therein.

Case 18-12635-LSS Doc 37 Filed 11/19/18 Page 2 of 2

Dated: November 19, 2018

KURTZMAN | S ADY, LLC

%/K/

Je '/ey Kurtzman, Esquire
4;1&8. Street, Suite 200
¥iil delphia, PA 19147
elephone: (215) 839-1222
Email: kurtzman@,kurtzmansteadv.com

By:

 

Attorneys for Goldenberg Group and PREIT
Services, LLC, as agent PR North Dartmouth, LLC
and PR Wyorning Valley Limited Partnership

